Matter of Klarer (2014 NY Slip Op 06978)
Matter of Klarer
2014 NY Slip Op 06978
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


2007-06437	 ON MOTION

[*1]In the Matter of Fredrick Klarer, a suspended attorney. (Attorney Registration No. 1968981)
v
DECISION & ORDERMotion by Fredrick Klarer for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Klarer was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 30, 1985. By decision and order on application of this Court dated December 6, 2007, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Klarer based upon the acts of professional misconduct set forth in a petition dated June 27, 2007, Mr. Klarer was barred from relitigating any of the factual issues in the proceeding based on the doctrine of collateral estoppel, and the matter was referred to the Honorable Stanley Harwood, as Special Referee, to hear and report on the issue of mitigation. By opinion and order of this Court dated August 25, 2009, Mr. Klarer was suspended from the practice of law for a period of three years, commencing September 25, 2009 (see Matter of Klarer, 66 AD3d 247). By decision and order on motion of this Court dated March 23, 2010, Mr. Klarer's motion for reconsideration and a downward modification of the sanction imposed was denied. By decision and order on motion of this Court dated May 3, 2013, Mr. Klarer's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Fredrick Klarer is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Fredrick Klarer to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court